      Case 4:19-cv-04146 Document 3 Filed on 10/24/19 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 24, 2019
                       UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JEROME SWEED,                          §
TDCJ #01836773,                        §
                                       §
        Petitioner,                    §
                                       §
vs.                                    §        CIVIL ACTION NO. H-19-4146
                                       §
                          1
LORIE DAVIS, Director,                 §
Texas Department of Criminal Justice - §
Correctional Institutions Division,    §
                                       §
        Respondent.                    §
                                       §

                               ORDER TO ANSWER

      The petitioner, Jerome Sweed (TDCJ #01836773), is currently incarcerated in

the Texas Department of Criminal Justice – Correctional Institutions Division at the

Ferguson Unit in Midway. He has filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254, challenging a prison disciplinary conviction that resulted in the

loss of previously earned good-time credit. After reviewing all of the pleadings as

required under 28 U.S.C. § 2241, et seq., and Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court ORDERS as follows:

      1.     Respondent shall file an answer to the petition, a dispositive motion, or


1
 Although the petitioner lists Warden William H. Jones III as the respondent, the clerk’s
office has substituted Director Lorie Davis pursuant to Rule 2(a) of the Rules Governing
Section 2254 Cases in the United States District Courts.
      Case 4:19-cv-04146 Document 3 Filed on 10/24/19 in TXSD Page 2 of 4




other appropriate responsive pleading in compliance with Rule 5 of the Rules

Governing Section 2254 Cases in the United States District Courts, no later than

January 24, 2020. Respondent shall forward a copy of same to petitioner.

      2.     If appropriate, the respondent’s answer shall contain: (a) a statement of

the authority by which petitioner is held, and if held under the judgment of any

court(s) the name of such court(s) and the number and style of the case(s) in which

same were entered; (b) the offense(s) and sentence(s); (c) a specific response to each

factual allegation and legal contention with applicable authority; (d) a statement as

to whether petitioner has exhausted all state remedies, either by appeal or collateral

attack; and (e) a statement indicating what transcripts of pretrial, trial or plea,

sentencing and post-conviction proceedings are available (or which may later be

available) and when they can be furnished, and what proceedings have been recorded

and not transcribed.

      3.     In addition, the copy of respondent’s answer filed with the Court shall

be accompanied by the following documents, which may be submitted

electronically, relating to the conviction(s) of the state court which petitioner attacks:

(a) copies of the indictment(s), judgment(s), sentence(s), and order(s) pursuant to

which petitioner is being held; (b) if petitioner appealed from the judgment of

conviction or from an adverse judgment or order in a post-conviction proceeding, a

copy of the petitioner’s brief on appeal and a copy of the judgment(s) on appeal, the
                                            2
      Case 4:19-cv-04146 Document 3 Filed on 10/24/19 in TXSD Page 3 of 4




statement of facts on appeal, the opinion(s) of the appellate courts or a reference to

where it or they may be found in the reports; (c) if petitioner has collaterally attacked

the judgment of conviction or order in a post-conviction proceeding, a copy of

petitioner’s application for collateral relief including all answers and judgments

rendered as a result; and (d) a copy of only such portions of the transcripts respondent

considers relevant for the proper resolution of this action.

      4.     Unless otherwise instructed by the Court, each party shall serve the

other party, or counsel, with a copy of every pleading, letter, or other document

submitted for consideration by the Court; service shall be by mail to the other party.

Although the petitioner is pro se, he must provide a copy of all future pleadings,

motions, and correspondence filed with the Court to respondent’s counsel. Every

pleading or document filed with the Clerk of Court shall contain a signed certificate

stating the date a true and correct copy of the pleading or document was mailed and

to whom mailed. Any pleading or other document received by the Clerk which fails

to include the certificate of service will be returned to the submitting party. Failure

to mail a copy of the pleadings as certified by the certificate may subject the

petitioner to sanctions by the Court. There will be no direct communications with

the U.S. District Judge or Magistrate Judge. Communications must be submitted to

the Clerk with copies to the other party.

      5.     Whether the respondent elects to submit an answer or a dispositive
                                            3
     Case 4:19-cv-04146 Document 3 Filed on 10/24/19 in TXSD Page 4 of 4




motion (i.e., a motion to dismiss or for summary judgment), the petitioner shall file

any reply within thirty (30) days of the date reflected on the certificate of service.

If the petitioner fails to comply on time, the Court may dismiss this case for want of

prosecution pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

      6.     The petitioner is advised that he must notify the clerk’s office and

counsel for the respondent in writing of any change of address.

      7.     The Clerk of Court shall provide a copy of this order to the

petitioner. The Clerk’s Office shall serve a copy of the petition [Doc. # 1] and

this order by regular or electronic mail to: the Respondent, Lorie Davis, P.O.

Box 99, Huntsville, Texas 77342-0099; the Attorney General of the State of

Texas, Ken Paxton, Attention: Edward L. Marshall, Chief, Criminal Appeals

Division (Mail Code 066), P.O. Box 12548, Capitol Station, Austin, Texas 78711-

2548; and shall also provide copies to the Attorney General’s Docketing Clerk:

Laura.Haney@texasattorneygeneral.gov.

                                    October 24
      SIGNED at Houston, Texas on _____________________________, 2019.


                                 _____________________________________
                                           NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE


                                             NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE

                                          4
